

 
 

ASSET PURCHASE AGREEMENT
 
Between
 
HENNESSY ADVISORS, INC.
 
and
 
FBR FUND ADVISERS, INC.
 
June 6, 2012
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
ARTICLE I - DEFINED TERMS1

 
 
ARTICLE II - PURCHASED ASSETS; PURCHASE PRICE4

 
Section 2.1.
Purchased Assets 
4

 
Section 2.2.
Purchase Price 
5

 
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLER6

 
Section 3.1.
Organization, Standing and Authority 
6

 
Section 3.2.
Authorization and Binding Obligation 
6

 
Section 3.3.
Registered Investment Adviser 
7

 
Section 3.4.
No Violations 
7

 
Section 3.5.
Title to and Condition of Assets 
7

 
Section 3.6.
Consents; Governmental/Regulatory Authority 
7

 
Section 3.7.
Financial Condition; Effect of Sale of Assets 
7

 
Section 3.8.
Legal Actions 
7

 
Section 3.9.
Compliance with Laws 
8

 
Section 3.10.
The FBR Series Funds 
8

 
Section 3.11.
Sufficiency of Assets; Trade Rights 
11

 
Section 3.12.
Registration Statement 
11

 
Section 3.13.
Employee Benefit Plans 
11

 
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER12

 
Section 4.1.
Organization, Standing and Authority 
12

 
Section 4.2.
Authorization and Binding Obligation 
12

 
Section 4.3.
No Violations 
12

 
Section 4.4.
Consents; Governmental/Regulatory Authorities 
12

 
Section 4.5.
No Disqualifying Conduct 
13

 
Section 4.6.
Litigation; Proceedings 
13

 
Section 4.7.
Registered Investment Adviser 
13

 
Section 4.8.
Compliance with Law 
13

 
Section 4.9.
Registration Statement 
13

 
Section 4.10.
Section 15(f) 
14

 
Section 4.11.
Funding 
14

 
Section 4.12.
No Material Adverse Changes 
14

 
 
ARTICLE V - COVENANTS14

 
Section 5.1.
Pre-Closing Covenants of Seller 
14

 
Section 5.2.
Negative Covenants 
15

 
Section 5.3.
Affirmative Covenants of Seller 
15

 
Section 5.4.
Affirmative Covenants of Buyer 
16

 
 
ARTICLE VI - SPECIAL COVENANTS AND AGREEMENTS17

 
Section 6.1.
Fees and Expenses 
17

 
Section 6.2.
Brokers 
17

 
Section 6.3.
Confidential Information 
17

 
Section 6.4.
Cooperation 
17

 
Section 6.5.
Covenants With Respect to Changes in Condition and Litigation 
17

 
Section 6.6.
Covenants With Respect to Information in Registration Statement18

 
Section 6.7.
Access to Third Parties 
19

 
Section 6.8.
Cooperation Regarding Financial Matters 
19

 
Section 6.9.
Section 15(f) of the Investment Company Act 
19

 
Section 6.10.
Press Releases and Public Announcements 
21

 
Section 6.11.
Retention of Portfolio Managers and Sub-advisors; Other Fund Matters 
21

 
Section 6.12.
Certain Employee Matters 
22

 
Section 6.13.
Use of Office Space and Furniture 
23

 
 
ARTICLE VII - CONDITIONS PRECEDENT24

 
Section 7.1.
Conditions to Obligations of Buyer 
24

 
Section 7.2.
Conditions to Obligations of Seller 
24

 
 
ARTICLE VIII - CLOSING AND CLOSING DELIVERIES25

 
Section 8.1.
Closing 
25

 
Section 8.2.
Deliveries by Seller 
25

 
Section 8.3.
Deliveries by Buyer 
25

 
 
ARTICLE IX - RIGHTS OF BUYER AND SELLER ON TERMINATION OR BREACH26

 
Section 9.1.
Termination Rights 
26

 
Section 9.2.
Effect of Termination 
27

 
 
ARTICLE X - REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION27

 
Section 10.1.
Representations and Warranties 
27

 
Section 10.2.
Indemnification by Seller 
27

 
Section 10.3.
Indemnification by Buyer 
28

 
Section 10.4.
Procedure for Indemnification 
28

 
Section 10.5.
Limitations 
30

 
 
ARTICLE XI - MISCELLANEOUS30

 
Section 11.1.
Notices 
30

 
Section 11.2.
Benefit and Binding Effect 
31

 
Section 11.3.
Governing Law 
31

 
Section 11.4.
Headings 
31

 
Section 11.5.
Gender and Rules of Construction 
31

 
Section 11.6.
Entire Agreement 
31

 
Section 11.7.
Counterparts 
32

 
Section 11.8.
Specific Performance 
32




 
 

--------------------------------------------------------------------------------

 

 
Schedules and Annexes
 
Schedule 3.10(d)                                -           List of Contracts
and Agreements
Schedule 3.11                                     -           List of Exceptions
to Intellectual Property Rights
Schedule 6.11                                     -           List of Material
Sub-advisory Terms Regarding Focus Fund
Schedule 6.12                                     -           List of Employees
to be Transferred to Buyer
Annex 7.1(e)                                       -           List of Buyer’s
Conditions Precedent to Fund Transactions
Annex 7.2(f)                                       -           List of Seller’s
Conditions Precedent to Fund Transactions







 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT is made and entered into on this 6th day of June,
2012, by and between HENNESSY ADVISORS, INC., a California corporation
(“Buyer”), and FBR Fund Advisers, Inc., a Delaware corporation (“Seller”).
 
RECITALS
 
A. Seller is a registered investment adviser under the Investment Advisers Act
of 1940, as amended.
 
B. Seller serves as investment adviser to the FBR Series Funds, as defined
herein, and is the owner of certain property, including property used or useful
in providing investment advisory services to the FBR Series Funds.
 
C. Buyer wishes to acquire from Seller, and Seller wishes to sell to Buyer, such
property upon the terms and subject to the conditions hereinafter set forth.
 
AGREEMENT
 
In consideration of the foregoing premises and the covenants and agreements
contained herein, Buyer and Seller, intending to be bound legally, agree as
follows:
 
ARTICLE I - DEFINED TERMS
 
The following terms shall have the following meanings in this Agreement (other
terms shall be defined in the text of this Agreement).
 
“Affiliated Person” means an affiliated person as defined in Section 2(a)(3) of
the Investment Company Act.
 
“Affiliate” means a person or entity that directly or indirectly controls, is
controlled by or is under common control with a specified person or entity.
 
“Agreement” means this Asset Purchase Agreement together with all schedules and
exhibits attached hereto, and all amendments hereto and thereof.
 
“Assigned Contracts” means those contracts identified in good faith by the
parties that Buyer desires to assume and that are used exclusively in the FBR
Funds business.
 
“Closing” means the completion of those actions described in Section 8.2 and
Section 8.3 of this Agreement.
 
“Closing Date” means the date of the Closing specified in Section 8.1 of this
Agreement.
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and Section 4980B of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any entity that is a member of a controlled group with,
under common control with, or otherwise required to be aggregated with Seller
pursuant to Sections 414(b), (c), (m) or (o) of the Code.
 
“Fund Transactions” means the reorganizations of each of the FBR Large Cap Fund,
the FBR Small Cap Fund and the FBR Mid Cap Fund into the Hennessy Cornerstone
Large Growth Fund, the Hennessy Cornerstone Growth Fund and the Hennessy Focus
30 Fund, respectively; and the reorganizations of each of the FBR Focus Fund,
the FBR Gas Utility Index Fund, the FBR Small Cap Financial Fund, the FBR Large
Cap Financial Fund, the FBR Technology Fund, the FBR Balanced Fund and the FBR
Core Bond Fund into the Hennessy Select Focus Fund, the Hennessy Select Gas
Utility Index Fund, the Hennessy Select Small Cap Financial Fund, the Hennessy
Select Large Cap Financial Fund, the Hennessy Select Technology Fund, the
Hennessy Select Balanced Fund and the Hennessy Select Core Bond Fund,
respectively  (“Shell Merger Reorganizations”).
 
“FBR Domestic Equity Funds” means the FBR Large Cap Fund, the FBR Small Cap Fund
and the FBR Mid Cap Fund.
 
“FBR Focus Fund” means the FBR Focus Fund.
 
“FBR Funds” means The FBR Funds, an open-end management investment company
organized as a statutory trust under the laws of the state of Delaware and
currently consisting of ten series.
 
“FBR Series Funds” means the FBR Specialty Funds, the FBR Hybrid Funds and the
FBR Domestic Equity Funds, which are the ten current series of FBR Funds.
 
“FBR Hybrid Funds” means the FBR Balanced Fund and the FBR Core Bond Fund.
 
“FBR Specialty Funds” means the FBR Focus Fund, the FBR Gas Utility Index Fund,
the FBR Small Cap Financial Fund, the FBR Large Cap Financial Fund and the FBR
Technology Fund.
 
“Hennessy Funds” means those investment companies registered under the
Investment Company Act for which Buyer serves as investment adviser.
 
“Hennessy Merger Funds” means the Hennessy Cornerstone Large Growth Fund, the
Hennessy Cornerstone Growth Fund and the Hennessy Focus 30 Fund.
 
“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and rules and regulations promulgated thereunder.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended,
and rules and regulations promulgated thereunder.
 
“Liens” means any security interest, mortgage, lien, pledge, charge, title
retention, security agreement, lease, option, defect of title or other
encumbrance or right of others, except for taxes not yet due or payable and
encumbrances which do not materially impair the present use of the assets to
which they relate.
 
“Material Adverse Effect” means:
 
(a) with respect to Seller, any change, effect, event or occurrence that is
materially adverse to (i) the business, operations or financial condition of
Seller taken as a whole, other than any such effect to the extent resulting from
(A) entering into, announcing or consummating this Agreement or the transactions
contemplated hereby, (B) any change in general economic or political conditions,
capital markets, interest rates or securities markets arising after the date
hereof, (C) any change in applicable law or U.S. generally accepted accounting
principles or in interpretations thereof arising after the date hereof, (D) any
outbreak or substantial worsening of major hostilities in which the United
States is involved or any act of terrorism within or involving the United States
or its property or citizens arising after the date hereof, or (E) any decline in
assets under management, in and of itself, but not including the underlying
reasons therefor unless otherwise excepted pursuant to the other subsections of
this definition (each of (A) through and including (E), the “MAE Exceptions”);
or (ii) the ability of Seller to timely complete the transactions contemplated
by this Agreement or timely perform its obligations hereunder;
 
(b) with respect to Buyer, any change, effect, event or occurrence that is
materially adverse to (i) the business, operations or financial condition of the
investment advisory business of Buyer taken as a whole, other than any such
effect to the extent resulting from the MAE Exceptions; or (ii) the ability of
Buyer to timely complete the transactions contemplated by this Agreement or
timely perform its obligations hereunder; or
 
(c) with respect to the FBR Series Funds, any change, effect, event or
occurrence that is materially adverse to the FBR Series Funds except to the
extent resulting from the MAE Exceptions.
 
“Notice of Termination” means the notice described in Section 9.1 of this
Agreement.
 
“Plan of Reorganization” means the agreement and plan of reorganization pursuant
to which the Fund Transactions (other than the Shell Merger Reorganizations)
will be effected.
 
“Plan of Reorganization (Shell Funds)” means the agreement and plan of
reorganization pursuant to which the Fund Transactions (other than the
reorganizations of the FBR Domestic Equity Funds) will be effected.
 
“Purchased Assets” means the assets specified in Section 2.1 of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and rules and
regulations promulgated thereunder.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and rules and regulations promulgated thereunder.
 
“Segregated Accounts” means those shareholder accounts (or subaccounts with
respect to any omnibus account) of the FBR Domestic Equity Funds to which
Segregated Shares are allocated.
 
“Segregated Shares” means and includes (i) the shares of the applicable FBR
Domestic Equity Fund which are outstanding at the close of business on the
Closing Date, (ii) any additional shares of the applicable FBR Domestic Equity
Fund (or successor Hennessy Merger Fund) purchased for Segregated Accounts after
the Closing Date and before the first anniversary of the Closing Date, and (iii)
any Shares of the applicable FBR Domestic Equity Fund issued after the Closing
Date and before the first anniversary of the Closing Date as a distribution on
other Segregated Shares.
 
“Shell Hennessy Merger Funds” means the Hennessy Select Focus Fund, the Hennessy
Select Gas Utility Index Fund, the Hennessy Select Small Cap Financial Fund, the
Hennessy Select Large Cap Financial Fund, the Hennessy Select Technology Fund,
the Hennessy Select Balanced Fund and the Hennessy Select Core Bond Fund, which
will be formed in connection with the Fund Transactions.
 
ARTICLE II - PURCHASED ASSETS; PURCHASE PRICE
 
Section 2.1. Purchased Assets.
 
On the Closing Date, Seller shall deliver to Buyer originals or true copies of
the following , and only the following:
 
(a) All files, books, records and data files (in whatever form or forms
including hard copy, microfilm, microfiche, CD ROM or other electronic media,
including the software necessary to access the same) owned by Seller relating to
investment accounts and investment history of the FBR Series Funds (except to
the extent that Seller is required by applicable law to retain such materials or
copies thereof in which event Seller shall, at Seller’s expense, provide to
Buyer such materials or copies thereof, whichever is available and complies with
such applicable law) (the “Purchased Assets”); and
 
(b) All records required to be maintained and retained under the Investment
Company Act or the Investment Advisers Act by Seller in connection with Seller’s
provision of investment advisory services to the FBR Series Funds (except to the
extent that Seller is required by applicable law to retain such materials or
copies thereof in which event Seller shall provide to Buyer such materials or
copies thereof, whichever is available and complies with such applicable law),
whether or not owned by Seller.
 
Section 2.2. Purchase Price.
 
(a)           In consideration for the transactions contemplated hereby, Buyer
shall pay Seller the Initial Purchase Price and the Contingent Purchase Price,
in the manner and at the times set forth herein, and shall assume and timely
satisfy and discharge the royalty payment obligations under the Asset Purchase
Agreement (as defined on Schedule 3.11) for the period from and after the
Closing (such obligations for such period, the “Royalty Payment
Obligations”).  In addition, subject to receipt of any required counterparty
consents, Buyer shall assume and timely satisfy and discharge all obligations
attributable to the performance of the Assigned Contracts (if any) after the
Closing; provided that Buyer shall  not assume or otherwise be responsible for
any default, breach or violation thereof occurring prior to the Closing, or for
any action or omission of Seller or its Affiliates occurring or failing to occur
prior to the Closing, that, with the giving of notice, the passage of time or
both, would result in a default, breach or violation, of any of the Assigned
Contracts.
 
(b)           On the Closing Date, Buyer shall pay Seller, by wire transfer of
immediately available funds to an account designated by Seller in writing at
least two business days prior to the Closing Date, an amount equal to 60% of the
sum of (i) 0.00% times the total net assets (as defined under the Investment
Company Act) under management for the FBR Technology Fund and FBR Core Bond Fund
as of the close of business on the business day immediately preceding the
Closing Date, (ii) 1.00% times the total net assets (as defined under the
Investment Company Act) under management for the FBR Gas Utility Index Fund as
of the close of business on the business day immediately preceding the Closing
Date, (iii) 1.75% times the total net assets (as defined under the Investment
Company Act) under management for each of the FBR Focus Fund, FBR Small Cap
Financial Fund, FBR Large Cap Financial Fund and FBR Balanced Fund, as of the
close of business on the business day immediately preceding the Closing Date,
and (iv) 2.00% of the total net assets (as defined under the Investment Company
Act) under management for each of the FBR Domestic Equity Funds  as of the close
of business on the business day immediately preceding the Closing Date (the
“Initial Purchase Price”).
 
(c)           Within five business days of Buyer’s receipt from outside third
parties of all information necessary to calculate the payment amount (and in no
event later than 20 business days following the first anniversary of the Closing
Date), Buyer shall pay Seller, by wire transfer of immediately available funds
to an account designated by Seller in writing at least two business days prior
to the Closing Date, an amount equal to 40% of the sum of (i) 0.00% times the
total net assets (as defined under the Investment Company Act) under management
for the FBR Technology Fund and FBR Core Bond Fund as of the close of business
on the first anniversary of the Closing Date, (ii) 1.00% times the total net
assets (as defined under the Investment Company Act) under management for the
FBR Gas Utility Index Fund as of the close of business on the first anniversary
of the Closing Date, (iii) 1.75% times the total net assets (as defined under
the Investment Company Act) under management for each of the FBR Focus Fund, FBR
Small Cap Financial Fund, FBR Large Cap Financial Fund and FBR Balanced Fund, as
of the close of business on the first anniversary of the Closing Date, and (iv)
2.00% of the total net assets (as defined under the Investment Company Act) of
the Segregated Accounts (the “Contingent Purchase Price”); provided, that, in
the event that the first anniversary of the Closing Date is not a business day,
then the payments under this subsection (c) shall be based on total net assets
as of the close of business on the first business day following the first
anniversary of the Closing Date; provided, further, that the foregoing shall be
adjusted consistent with Section 6.11(a) if applicable. Buyer shall promptly
provide to Seller documentation setting forth the calculation of the amount of
the foregoing payment in reasonable detail.  If within thirty days after the
Seller’s receipt of such Contingent Purchase Price and the accompanying
documentation, Seller shall not have objected in writing to the amount thereof,
then the Contingent Purchase Price shall be deemed final.  In the event that
Seller reasonably objects in writing within such thirty day period, Buyer and
Seller shall negotiate in good faith to resolve the dispute.  If Buyer and
Seller fail to resolve such dispute within sixty days, the amount of such
Contingent Purchase Price shall be determined, within a reasonable time, by an
independent, nationally recognized firm of accountants mutually selected by the
parties.  The determination of such firm of accounts shall be final and binding
upon the parties.  Each of Buyer and Seller shall bear all fees and costs
incurred by it in connection with the determination of the amount of any
Contingent Purchase Price, except that the parties shall each pay one-half (50%)
of the fees and expenses of any accounting firm engaged pursuant to this Section
2.2(c), provided, however, that in no event shall Buyer be liable for an amount
in excess of $5,000 with regard to such fees and expenses of any such accounting
firm unless Buyer’s calculation of the Contingent Purchase Price provided to
Seller is less than 90% of the actual Contingent Purchase Price as finally
determined.
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as follows:
 
Section 3.1. Organization, Standing and Authority.  
 
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Seller has all requisite corporate
power and authority to conduct its business as presently conducted as it relates
to providing investment advisory services to the FBR Series Funds, to execute
and deliver this Agreement and the documents contemplated hereby and to perform
and comply with all of the terms, covenants and conditions to be performed and
complied with by Seller hereunder and thereunder.  Seller is duly qualified or
licensed to do business as a foreign corporation, and is in good standing, in
every jurisdiction where failure to be so qualified or licensed would be
reasonably likely to have a Material Adverse Effect on Seller or the FBR Series
Funds.
 
Section 3.2. Authorization and Binding Obligation.  
 
The execution, delivery and performance of this Agreement by Seller have been
duly authorized by all necessary corporate action on the part of Seller.  This
Agreement has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement by Buyer constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
creditors’ rights generally, or by general equity principles (whether applied in
a court of law or a court of equity and including limitations on the
availability of specific performance or other equitable remedies).
 
Section 3.3. Registered Investment Adviser.  
 
Seller is registered as an investment adviser under the Investment Advisers
Act.  Seller has not received any written notice by any state that Seller’s
registration as an investment adviser is, is to be, or will be restricted or
terminated.
 
Section 3.4. No Violations.  
 
The execution, delivery and performance by Seller of this Agreement and the
documents contemplated hereby (i) will not conflict with any provision of
Seller’s certificate of incorporation or by-laws; (ii) will not conflict with,
result in a breach of, or constitute a default under, any applicable law,
judgment, order, ordinance, injunction, decree, rule, regulation or ruling of
any court or governmental instrumentality, except as will not individually or in
the aggregate have a Material Adverse Effect with respect to Seller, Buyer or
the FBR Series Funds or as will be cured or waived prior to the Closing Date;
and (iii) will not conflict with, constitute grounds for termination of, result
in a breach of, constitute a default under or accelerate or permit the
acceleration of any performance required by the terms of, any agreement,
instrument, license or permit to which Seller is a party or by which Seller may
be bound, except as will not singly or in the aggregate have a Material Adverse
Effect with respect to Seller, Buyer or the FBR Series Funds, or as will be
cured or waived prior to the Closing Date.
 
Section 3.5. Title to and Condition of Assets.  
 
 
As of the date hereof, Seller has good and clear title to the Purchased Assets
(or valid rights to use the same), and on the Closing Date will convey ownership
thereof to the Purchased Assets to Buyer, free and clear of all Liens (subject,
in the case of any licensed elements of the Computer Software, to receipt of
applicable third party approvals and such third parties’ rights under such
licenses).  During the past twelve months the Computer Systems have not failed
to any material extent and the data which they process has not been materially
corrupted.  Seller has taken reasonable steps in accordance with industry
standards to preserve the availability, security and integrity of the Computer
Systems and the data and information stored on the Computer Systems.
 
Section 3.6. Consents; Governmental/Regulatory Authority.  
 
 
Seller is not required to submit any notice, report or other filing with, or
obtain any authorization, consent or approval from, any governmental authority
or self-regulatory organization prior to the execution, delivery and performance
by Seller of this Agreement or the consummation of the transactions contemplated
herein, other than notices, reports or other filings, authorizations, consents
or approvals relating to matters that, in the aggregate, will not have a
Material Adverse Effect with respect to Seller or the FBR Series Funds.
 
Section 3.7. Financial Condition; Effect of Sale of Assets.  
 
Seller is not insolvent on the date of this Agreement and shall not be insolvent
on the Closing Date.  The transactions contemplated by this Agreement (i) will
not render Seller insolvent or leave Seller with assets unreasonably small in
relation to the business in which it is engaged and (ii) is not being undertaken
by Seller with the intent to hinder, delay or defraud its creditors.
 
Section 3.8. Legal Actions.  
 
There is no action, suit, proceeding, complaint, litigation, investigation,
inquiry or governmental proceeding pending, or to the best knowledge of Seller
threatened, before any court or governmental or regulatory authority, against
(i) any of the Purchased Assets or (ii) Seller, or to the best knowledge of
Seller any of its Affiliates or any of the FBR Series Funds, that reasonably
could be expected to have a Material Adverse Effect on Seller, Buyer or the FBR
Series Funds.  Seller is not subject to, or bound by, any judgment, order, writ,
injunction or decree of any court, or of any governmental body, including the
Commission, or of any arbitrator, that would prevent the conduct of business of
Seller or the FBR Series Funds substantially in accordance with current
practice.
 
Section 3.9. Compliance with Laws.  
 
Seller’s business of providing investment advisory services to the FBR Series
Funds is being operated in material compliance with all applicable laws, rules,
regulations, ordinances, orders or requirements of all federal, state and local
governmental or regulatory authorities.  Seller has complied in all material
respects with all written notices and demands to it from all governmental or
regulatory authorities with respect to the ownership, use and operation of all
of the Purchased Assets and the provision of investment advisory services to the
FBR Series Funds.
 
Section 3.10. The FBR Series Funds.  
 
With respect to the FBR Series Funds:
 
(a) Registration and Regulation.  The FBR Funds is duly registered with the
Commission as an investment company under the Investment Company Act, and all
shares of the FBR Series Funds which, since its organization, have been or are
being offered for sale have been duly registered under the Securities Act and
have been duly registered, qualified or are exempt from registration or
qualification under the securities laws of each state or other jurisdiction in
which such shares have been or are being offered.  The FBR Series Funds are in
compliance with all applicable laws, rules and regulations, including, without
limitation, the Investment Company Act, the Securities Act, the Securities
Exchange Act and all applicable state securities laws, except where the failure
to be so in compliance would not have a Material Adverse Effect on Seller or the
FBR Series Funds.  The FBR Series Funds are in compliance with the investment
policies and restrictions set forth in its registration statement currently in
effect under the Securities Act.  The value of the net assets of the FBR Series
Funds is determined pursuant to the requirements of the Investment Company Act
and purchases and redemptions of shares of the FBR Series Funds, since its
organization have been effected at the net asset value per share calculated in
such manner.  There are no legal or governmental actions, investigations,
inquiries or proceedings pending or threatened against the FBR Series Funds
which could reasonably be expected to have a Material Adverse Effect on Seller
or the FBR Series Funds.
 
(b) Financial Statements.  The books of account and related records of the FBR
Series Funds fairly reflect the respective assets, liabilities and transactions
of the FBR Series Funds in accordance with generally accepted accounting
principles applied on a consistent basis.  The audited financial statements of
the FBR Series Funds as of October 31, 2011 (the “Financial Statement Date”),
which were previously delivered to Buyer (the “Fund Financial Statements”),
present fairly in all material respects the financial position of the FBR Series
Funds and the results of operations and cash flows for the accounting principles
applied on a consistent basis as at the dates indicated.  The Fund Financial
Statements have been certified by an independent registered public accounting
firm.
 
(c) No Material Adverse Changes.  Since the Financial Statement Date, no
material adverse change has occurred in the financial condition, results of
operations or business of the FBR Funds or the status of the FBR Funds as a
regulated investment company under the Code, other than changes to the extent
resulting from the MAE Exceptions and other than changes occurring in the
ordinary course of business of the FBR Series Funds.
 
(d) Contracts.  Except for contracts and agreements disclosed on Schedule
3.10(d) (which shall be updated by Seller at Closing), none of the FBR Funds or
any of the FBR Series Funds is a party to any material contract, debt
arrangement, futures contract, plan, lease, franchise, license or permit (other
than permits issued under any securities law) of any kind or nature
whatsoever.  No default by the FBR Series Funds, nor to the best knowledge of
Seller by any other party to any such contract or agreement, exists under any of
the contracts and agreements listed on Schedule 3.10(d).
 
(e) Taxes.  All federal income tax returns, all other material federal tax
returns, and all material state and local tax returns for any open tax periods
required to be filed by the FBR Series Funds on or prior to the Closing Date
have been or will be timely filed, such returns are or will be correct in all
material respects, and all taxes shown as payable on such returns have been or
will be timely paid. For any period for which tax returns of the FBR Series
Funds are not required to have been filed in accordance with the previous
sentence by the Closing Date, the FBR Series Funds have made, or will make by
the Closing Date, an adequate accrual on its books of any taxes due or to become
due, if any, as a result of actions occurring on or before the Closing
Date.  The FBR Series Funds have qualified as a regulated investment company
under the Code in respect of each taxable year of the FBR Series Funds since
commencement of the FBR Series Funds and the FBR Series Funds was, and shall be,
in compliance with the requirements of Section 851 of Subchapter M of the Code
for each of the applicable fiscal periods ending on or prior to the Closing
Date.  The FBR Series Funds have timely provided to its shareholders any notices
relating to the character of shareholder distributions or portions thereof
required under Sections 852 or 853 of the Code and Section 19 of the Investment
Company Act and have properly withheld or collected all taxes required by law to
be withheld or collected from amounts payable to the shareholders of the FBR
Series Funds and have timely remitted such withheld or collected taxes to the
appropriate taxing authority, agency or body.
 
(f) Books and Records.  The books and records of the FBR Series Funds
reflecting, among other things, the purchase and sale of shares of the FBR
Series Funds by its shareholders, the number of issued and outstanding shares
owned by each shareholder and the state or other jurisdiction in which such
shares were offered and sold, are complete and accurate in all material
respects.
 
(g) Prospectus.  The current prospectus and statement of additional information
for the FBR Series Funds as of the date on which they were issued did not
contain, and as supplemented by any supplement thereto dated prior to or on the
Closing Date, do not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.
 
(h) Ability to Conduct Business.  The FBR Series Funds are not subject to, or
bound by, any judgment, order, writ, injunction or decree of any court, or of
any governmental body, including the Commission, or of any arbitrator, that
would prevent the conduct of business of the FBR Series Funds substantially in
accordance with current practice.
 
(i) Litigation or Proceeding.  No litigation is pending, or to the best of
Seller’s knowledge, threatened, and no investigation, inquiry or governmental
proceeding is pending or, to the best of Seller’s knowledge, threatened against
the FBR Series Funds or against Seller or its Affiliates and affecting the FBR
Series Funds before any court, arbitrator or federal, state, local or foreign
governmental or regulatory agency or authority or self-regulatory authority
(including, but not limited to, the Commission, the Commodities Futures Trading
Commission and the Internal Revenue Service) that would be reasonably likely to
materially and adversely affect the business operations or financial condition
of the FBR Series Funds or materially delay, materially hinder or prohibit the
solicitation of proxies from shareholders of the FBR Series Funds.
 
(j) Absence of Undisclosed Liabilities.  As of the Financial Statement Date,
Seller had no material debts, obligations or liabilities, whether due or to
become due, absolute, contingent or otherwise, that are required to be reflected
in the Fund Financial Statements in accordance with generally accepted
accounting principles, that are not so reflected.
 
(k) No Pending Transaction.  The FBR Series Funds are not a party to or bound by
any agreement, undertaking or commitment (i) to merge or consolidate with, or
acquire all or substantially all of the property and assets of, any other
corporation, trust or person or (ii) to sell, lease or exchange all or
substantially all of their property and assets to any other corporation, trust
or person.
 
(l) Suspension or Revocation of Adviser Registration.  Neither Seller nor, to
the best of Seller’s knowledge, any Affiliated Person of Seller has been
convicted of any felony or misdemeanor described in Section 9(a)(1) of the
Investment Company Act, nor, to the best of Seller’s knowledge, has any
investment adviser, or any “person associated” (as defined in the Investment
Advisers Act) with any investment adviser, of the FBR Series Funds been subject,
or presently is subject, to any disqualification that would be a basis for
denial, suspension or revocation of registration of an investment adviser under
Section 203(e) of the Investment Advisers Act or Rule 206(4)-4(b) thereunder or
of a broker-dealer under Section 15 of the Securities Exchange Act, or for
disqualification as an investment adviser, employee, officer or director of an
investment company under Section 9 of the Investment Company Act, and, to the
best of Seller’s knowledge, there is no proceeding or investigation that is
reasonably likely to become the basis for, any such disqualification, denial,
suspension or revocation.
 
(m) Fund Statements.  Seller has furnished Buyer or provided access to, with
respect to the FBR Series Funds, complete and true copies of the FBR Series
Funds’ (i) Annual and Semi-Annual Reports on Form N-CSR, together with any and
all exhibits annexed thereto, and proxy statements pertaining to the last five
years, each in the form delivered to shareholders, as well as any additional
report or other material generally delivered to such shareholders since the
delivery of such Annual Report or Semi-Annual Report, as the case may be, and
(ii) Prospectuses, together with Statements of Additional Information, filed
with the Commission in the last five years, each in the form filed with the
Commission (all of the foregoing documents referred to in (i) and (ii) being
collectively referred to herein as the “Fund Statements”).  The information
contained in the Fund Statements did not as of the date of filing, effectiveness
or first use, as applicable, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make any material statement made therein, in light of the circumstances
under which they were made, not misleading.  Since the end of the period covered
by the most recent Annual or Semi-Annual Report through the date hereof, there
has occurred no event or condition (other than as a result of this Agreement and
the transactions contemplated hereby) which would (i) require the FBR Series
Funds to file an additional amendment, registration statement, prospectus,
prospectus supplement, report or other document with the Commission, which
document has not been so filed with the Commission and delivered to Buyer or
(ii) require the FBR Series Funds to conduct a meeting of its shareholders.
 
Section 3.11. Sufficiency of Assets; Trade Rights.  
 
After giving effect to the transactions contemplated by this Agreement, Buyer
will own or have access to all of the files, books and records owned or
controlled by Seller and necessary to conduct the management or operations of
the FBR Series Funds in all material respects in substantially the same manner
conducted by Seller on and prior to the Closing Date.  To the best of Seller’s
knowledge, Seller is not infringing and has not infringed any intellectual
property rights of another in the management or operations of the FBR Series
Funds, nor to the best of Seller’s knowledge is any other person infringing the
intellectual property rights of Seller.  Seller does not pay any royalties or
other consideration for the right to use any Purchased Assets or other
intellectual property rights used by the FBR Series Funds except as set forth on
Schedule 3.11.  There is no litigation pending or, to the best of Seller’s
knowledge, threatened to challenge Seller’s right, title and interest with
respect to its continued use and right to preclude others from using any
Purchased Assets.
 
Section 3.12. Registration Statement.  
 
Reference is made to the registration statement (the “N-14 Registration
Statement”) to be filed with the Commission by Buyer on Form N-14 relating to
the shares of the Hennessy Merger Funds and the Shell Hennessy Merger Funds
issuable thereunder, and the proxy statement of the FBR Series Funds to be
included therein.  The information relating to Seller and the FBR Series Funds
that is provided by Seller or its representatives for inclusion in the
prospectus contained in the N-14 Registration Statement of which the Proxy
Statement is a part, as amended or supplemented by any amendments or supplements
filed with the Commission by Buyer (together, the “N-14 Prospectus”), will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading.
 
Section 3.13. Employee Benefit Plans.
 
(a) Multiple Employer and Multiemployer Plans.  None of the Seller nor any ERISA
Affiliate is or has ever been a party to a multiple employer plan, as that term
is defined in Section 413(c) of the Code, or a multiple employer welfare
arrangement, as that term is defined in Section 3(40) of ERISA, and neither the
Seller nor any ERISA Affiliate has ever contributed nor been obligated to
contribute to any multiemployer plan.
 
(b) Single Employer Plans.  None of the Seller nor any ERISA Affiliate is or has
ever been a party to a single employer plan, as that term is defined in Section
4001(a)(15) of ERISA, that is subject to Title IV of ERISA.  None of the Company
or any ERISA Affiliate has any liability with respect to any plan subject to
Title IV of ERISA.
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
Section 4.1. Organization, Standing and Authority.  
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of California.  Buyer is duly qualified or licensed
to do business as a foreign corporation, and is in good standing, in every
jurisdiction where the failure to be so qualified or licensed would be
reasonably likely to have a Material Adverse Effect on Buyer.  Buyer has all
requisite corporate power and authority to conduct its business as presently
conducted as it relates to providing investment advisory services to the
Hennessy Funds and, following the Closing, the FBR Series Funds, and to execute
and deliver this Agreement and the documents contemplated hereby, and to perform
and comply with all of the terms, covenants and conditions to be performed and
complied with by Buyer hereunder and thereunder.
 
Section 4.2. Authorization and Binding Obligation.  
 
The execution, delivery and performance of this Agreement by Buyer have been
duly authorized by all necessary corporate action on the part of Buyer.  This
Agreement has been duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery of this Agreement by Seller, constitutes
the legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except as the enforceability hereof may be affected
by bankruptcy, insolvency, reorganization or similar laws relating to or
affecting creditors’ rights generally, or by general equity principles (whether
applied in a court of law or a court of equity and including limitations on the
availability of specific performance or other equitable remedies).
 
Section 4.3. No Violations.  
 
The execution, delivery and performance by Buyer of this Agreement and the
documents contemplated hereby (i) will not conflict with any provision of
Buyer’s articles of incorporation or by-laws; (ii) will not conflict with,
result in a breach of, or constitute a default under, any applicable law,
judgment, order, ordinance, injunction, decree, rule, regulation or ruling of
any court or governmental instrumentality, except as will not individually or in
the aggregate have a Material Adverse Effect with respect to Buyer or Seller or
as will be cured by waiver prior to the Closing Date; and (iii) will not
conflict with, constitute grounds for termination of, result in a breach of,
constitute a default under or accelerate or permit the acceleration of any
performance required by the terms of, any agreement, instrument, license or
permit to which Buyer is a party or which Buyer is bound, except as will not
singly or in the aggregate have a Material Adverse Effect with respect to Buyer,
Seller or the FBR Series Funds or as will be cured or waived prior to the
Closing Date.
 
Section 4.4. Consents; Governmental/Regulatory Authorities.  
 
Buyer is not required to submit any notice, report or other filing with, or
obtain any authorization, consent or approval from, any governmental authority
or self-regulatory organization prior to the execution, delivery and performance
by Buyer of this Agreement or the consummation of the transactions contemplated
hereby, other than notices, reports or other filings, authorizations, consents
or approvals relating to matters that, in the aggregate, will not have a
Material Adverse Effect with respect to Buyer.
 
Section 4.5. No Disqualifying Conduct.  
 
Neither Buyer nor any Affiliated Person of Buyer is ineligible to serve as an
employee, officer, director, member of an advisory board, investment adviser,
depositor or principal underwriter of any investment company registered under
the Investment Company Act by reason of any conviction of a felony or
misdemeanor, described in Section 9(a)(1) of the Investment Company Act, or by
reason of any order, judgment or decree of any court of competent jurisdiction,
described in Section 9(a)(2) of the Investment Company Act, and is not subject
to any order issued by the Commission under Section 9(b) of the Investment
Company Act.  Neither Buyer nor any “associated person” (as defined in the
Investment Advisers Act) of Buyer that is registered as an investment adviser is
ineligible pursuant to Section 203 of the Investment Advisers Act to serve as an
investment advisor or an associated person thereof.  To the best of Buyer’s
knowledge, no facts exist with respect to Buyer, or any Affiliated Person or
associated person of Buyer, which would form a basis for any such
disqualification or ineligibility.
 
Section 4.6. Litigation; Proceedings.  
 
No litigation, proceeding or governmental investigation, or inquiry is pending
or, to the best of Buyer’s knowledge, threatened, against Buyer that seeks to
delay, hinder or prohibit execution of this Agreement or consummation of the
transactions contemplated herein or that, if determined against Buyer would be
reasonably likely to have a Material Adverse Effect on Buyer.  Buyer is not
subject to, or bound by, any judgment, order, writ, injunction or decree of any
court, or of any governmental body, including the Commission, or of any
arbitrator, that would prevent the conduct of business of Buyer or, following
the Closing, the FBR Series Funds in accordance with Buyer’s current practice.
 
Section 4.7. Registered Investment Adviser.  
 
Buyer or an Affiliated Person thereof is registered as an investment adviser
under the Investment Advisers Act. Buyer has not received any written notice by
any State that Buyer’s registration as an investment adviser is, is to be, or
will be restricted or terminated.
 
Section 4.8. Compliance with Law.  
 
Buyer is in compliance with all applicable laws, rules and regulations,
including, without limitation, federal and state securities laws, except where
failure to be so in compliance would not be reasonably likely to have a Material
Adverse Effect on Buyer.
 
Section 4.9. Registration Statement.  
 
The information relating to Buyer, the Hennessy Merger Funds and the Shell
Hennessy Merger Funds that is provided by Buyer or its representatives for
inclusion in the N-14 Registration Statement and the N-14 Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading.  The N-14 Registration Statement and the N-14
Prospectus, other than the information contained therein provided by Seller or
its Affiliates for inclusion therein, will comply in all material respects with
the provisions of the Securities Act, the Securities Exchange Act and the
Investment Company Act and the rules and regulations thereunder.
 
     Section 4.10. Section 15(f).  
 
     Buyer does not have any express or implied understanding or arrangement
that would reasonably be expected to impose, or any intention to impose, an
“unfair burden” (within the meaning of Section 15(f) of the Investment Company
Act) on any of the FBR Series Funds for purposes of Section 15(f) of the
Investment Company Act as a result of the transactions contemplated by this
Agreement.
 
Section 4.11. Funding.  
 
Buyer has available, and will have available as of the Closing Date and as of
the first anniversary of the Closing Date, all funds necessary to satisfy all of
its obligations hereunder and in connection with the transactions contemplated
hereby.
 
Section 4.12. No Material Adverse Changes.  
 
Since December 31, 2011, no material adverse change has occurred in the
financial condition, results of operations or business of Buyer, the Hennessy
Funds or the status of the Hennessy Funds as regulated investment companies
under the Code, other than changes to the extent resulting from the MAE
Exceptions and other than changes occurring in the ordinary course of business
of the Hennessy Funds and/or Buyer.
 
ARTICLE V - COVENANTS
 
Section 5.1. Pre-Closing Covenants of Seller.
 
(a) Maintenance of Business.  Except as contemplated by this Agreement or with
the prior written consent of Buyer, between the date hereof and the Closing
Date, Seller shall operate Seller’s business as it relates to management of the
investments of the FBR Series Funds in the ordinary course of business in
accordance with past practices (except where such action would conflict with
Seller’s obligations under this Agreement) and agrees not to engage in any
extraordinary transactions affecting the FBR Series Funds.  Notwithstanding the
foregoing or anything else contained herein to the contrary, Seller shall have
the right to provide the employees of Seller and its affiliates (or other
service providers) who provide services to the FBR Series Funds with notice of
termination of service with Seller and its Affiliates contingent upon the
occurrence of the Closing.
 
(b) Approvals.  Subject in all cases to any fiduciary duties to which it may be
subject, Seller shall, prior to the Closing Date or earlier termination of this
Agreement in accordance with its terms, use its reasonable best efforts to
obtain the actions of the Board of Trustees of the FBR Series Funds enumerated
in Section 7.1(c) and to cause the FBR Series Funds to solicit its shareholders
with regard to approval of the Plan of Reorganization and the Plan of
Reorganization (Shell Funds), as the case may be, for which shareholder approval
is required, as well as other matters relating directly or indirectly to the
Fund Transaction, consistent with all requirements of the Investment Company Act
and the Securities Exchange Act applicable to such solicitation.  Seller will
retain a third-party solicitation firm selected by Buyer (and not reasonably
objected to by Seller) in order to assist in soliciting the approval of the
shareholders of the FBR Series Funds required to complete the transactions
contemplated hereby, and Seller shall bear all of the costs and expenses of such
firm.
 
Section 5.2. Negative Covenants.  
 
Seller shall not, without the prior written consent of Buyer or as contemplated
by this Agreement (with notice to Buyer), do any of the following:
 
(a) Disposition of Assets.  Sell, assign or otherwise transfer or dispose of any
of the Purchased Assets other than ordinary course disposal of files, books and
records conducted in accordance with applicable law;
 
(b) Contracts.  Enter into any contract relating to Seller’s business of
providing investment advisory services to the FBR Series Funds after the date
hereof (other than (i) contracts in the ordinary course of business and (ii)
contracts that will not result in any liability or duty on the part of Buyer)
without receiving the written consent of Buyer prior to execution of such
contracts.  All requests for such consents shall be in writing and shall include
a copy of each such contract.
 
Section 5.3. Affirmative Covenants of Seller.
 
(a) Access to Information.  Subject to applicable confidentiality agreements,
Seller shall allow Buyer and its authorized representatives on prior notice
reasonable access at Buyer’s expense during normal business hours to Seller’s
employees responsible for the FBR Series Funds, the Purchased Assets and to all
other properties, equipment and contracts relating to Seller’s business of
providing investment advisory services to the FBR Series Funds for the purpose
of review and inspection, and furnish or cause to be furnished to Buyer or its
authorized representatives all information with respect to Seller’s business of
providing investment advisory services to the FBR Series Funds as Buyer may
reasonably request, it being understood that the rights of Buyer hereunder shall
not be exercised in such a manner as to interfere with the operation of Seller’s
business; provided Seller shall not be required to provide any information or
access to the extent that such information or access would jeopardize any
applicable attorney-client or other privilege.  All requests pursuant to this
Section 5.3(a) shall be sent to Brad Wright at the address for Seller provided
in Section 11.1.  All non-public information provided pursuant to this Section
5.3(a) shall be considered “confidential information” within the meaning of the
Confidentiality Agreement and held and used in accordance therewith.
 
(b) Transition.  Seller shall cooperate with and assist Buyer in effecting the
transfer to Buyer of Seller’s business of providing investment advisory services
to the FBR Series Funds as contemplated by this Agreement, including the
reorganization of the FBR Series Funds into the Hennessy Merger Funds and the
Shell Hennessy Merger Funds, as applicable, and shall provide Buyer with such
information maintained by Seller as Buyer may reasonably request to facilitate
(i) preparation and filing of tax returns for the FBR Series Funds for their tax
years next ending after the date of this Agreement and (ii) the provision of
information to shareholders in compliance with the Code.
 
(c) FBR Series Funds Prospectus.  Prior to the Closing Date, Seller shall use
its reasonable best efforts to cause the FBR Series Funds to supplement its
prospectus to disclose the transactions contemplated by this Agreement pursuant
to Rule 497 of the Commission under the Securities Act.
 
(d) Registration Statement.  Seller will cooperate with Buyer and will use its
reasonable best efforts to assist Buyer in completing and filing the N-14
Registration Statement, and will furnish to Buyer the information relating to
itself required by the Securities Act, the Securities Exchange Act and the
Investment Company Act and the rules and regulations thereunder to be set forth
in the N-14 Registration Statement, including the N-14 Prospectus and the Proxy
Statement included therein.
 
(e) Employee Matters.  Seller will maintain, or cause an ERISA Affiliate to
maintain a “group health plan” within the meaning of Section 4980B of the Code,
to provide COBRA continuation coverage to Seller’s employees, and former
employees, their spouses, former spouses, dependents, and former dependents, who
become eligible for COBRA continuation coverage on or prior to the Closing Date
(including employees who are retained by Buyer but who do not participate in
Buyer’s health care plans, “Covered Persons”) for the maximum period that any of
them is eligible for COBRA continuation coverage.  Seller has timely provided or
will timely provide all notices and any continuation of health benefit coverage
required to be provided to any Covered Persons, under COBRA to the extent such
notices and continuation of health benefit coverage are required to be provided
by Seller by reason of the events occurring on or before the Closing Date.  If
Seller does not provide continuation coverage to any Covered Person after the
Closing Date, Seller shall indemnify Buyer for all costs incurred by Buyer in
providing continuation of health benefit coverage to Covered Persons to the
extent such costs are in excess of the COBRA premiums paid by such Covered
Persons.
 
Section 5.4. Affirmative Covenants of Buyer.
 
(a) Access to Information.  Buyer shall provide Seller with such information
regarding Buyer and Affiliated Persons of Buyer as Seller or the Board of
Trustees of the FBR Series Funds may reasonably request to assist it in
fulfilling its duties to Seller under the Investment Company Act and under the
General Corporation Law of the State of Delaware and as may be reasonably
necessary or desirable in connection with the solicitation of proxies from the
shareholders of the FBR Series Funds.
 
(b) Approvals.  Buyer shall use its reasonable best efforts to obtain the
actions of the Board of Directors of the Hennessy Funds enumerated in Section
7.2(d), and shall use its reasonable best efforts to cooperate in seeking to
obtain the actions of the Board of Trustees of the FBR Funds enumerated in
Section 7.1(c) and to assist the FBR Series Funds in soliciting their
shareholders with regard to approval of the Plan of Reorganization and Plan of
Reorganization (Shell Funds) for which shareholder approval is required, as well
as other matters relating directly or indirectly to the Fund Transaction.
 
(c) Registration Statement.  Buyer will cooperate with Seller and will use its
reasonable best efforts to complete and file the N-14 Registration Statement
(including the N-14 Prospectus and Proxy Statement included therein).
 
(d) Transition.  Buyer shall cooperate with and assist Seller in effecting the
transfer to Buyer of Seller’s business of providing investment advisory services
to the FBR Series Funds as contemplated by this Agreement, including the
reorganization of the FBR Series Funds into the Hennessy Merger Funds and the
Shell Hennessy Merger Funds, as applicable, and shall provide Seller with such
information maintained by Buyer as Seller may reasonably request to facilitate
preparation and provision of any documents required to consummate the
transactions contemplated by this Agreement.
 
(e) Certain Obligations.  Following the Closing, Buyer shall timely satisfy the
Royalty Payment Obligations and all assumed obligations with respect to the
Assigned Contracts (if any).
 
ARTICLE VI - SPECIAL COVENANTS AND AGREEMENTS
 
Section 6.1. Fees and Expenses.  
 
Each of Buyer and Seller shall be responsible for paying its own expenses,
including legal fees, incurred by it or any of its Affiliates in connection with
this Agreement and the transactions contemplated herein; provided that Seller
shall bear all of the costs and expenses of the third-party solicitation firm
referenced in Section 5.1(b) and all of the other reasonable and documented
costs and expenses incurred in connection with soliciting the fund shareholder
approvals referenced therein (other than any costs and expenses of Buyer’s
counsel).
 
Section 6.2. Brokers.  
 
Seller and Buyer each represent to the other that, other than the retention of
Berkshire Capital Securities LLC by Seller, they have not used any finder or
broker in connection with the transactions contemplated by this
Agreement.  Buyer and Seller agree to indemnify and hold harmless the other
party with respect to any claim or liability for any finders’ or brokers’ fees
or commissions in connection with the transactions contemplated by this
Agreement as a result of the indemnifying party’s conduct or alleged conduct
upon which any such claim or liability is based.
 
Section 6.3. Confidential Information.  
 
The Mutual Confidentiality and Nondisclosure Agreement, dated as of March 27,
2012 (the “Confidentiality Agreement”), between Seller and Buyer shall remain in
effect following the execution of this Agreement; provided, however, that
Buyer’s obligations under the Confidentiality Agreement with respect to
information relating to the FBR Series Funds shall lapse and be of no further
force and effect from and after the Closing, to the extent that in connection
with the management of the Hennessy Funds the disclosure of such information is
necessary.
 
Section 6.4. Cooperation.  
 
Buyer and Seller shall cooperate fully with each other and their respective
counsel and accountants in connection with any actions required to be taken as
part of their respective obligations under this Agreement, and Buyer and Seller
shall execute such other documents as may be necessary and desirable to the
implementation and consummation of this Agreement, and otherwise use their
reasonable best efforts to consummate the transactions contemplated hereby and
to fulfill their obligations hereunder.
 
Section 6.5. Covenants With Respect to Changes in Condition and Litigation.
 
(a) Litigation; Proceedings.
 
(i) From the date of this Agreement through the Closing Date or earlier
termination of this Agreement in accordance with its terms: (A) Seller shall
notify Buyer promptly of any actions, proceedings or investigations that from
the date of this Agreement are commenced against Seller and materially relate to
the administration, management, operation or distribution of shares of the FBR
Series Funds and (B) Buyer shall notify Seller promptly of any actions,
proceedings or investigations that from the date of this Agreement are commenced
against any of the Hennessy Funds or Buyer or any of its Affiliates and
materially relate to the administration, management, operation or distribution
of the Hennessy Funds.
 
(ii) From the date of this Agreement through the Closing Date or earlier
termination of this Agreement in accordance with its terms, Buyer shall notify
Seller, and Seller shall notify Buyer, promptly of any actions, proceedings or
investigations that are commenced against Buyer or any of its Affiliates or any
actions, proceedings or investigations that are commenced against Seller or any
of its affiliates, respectively, that would be reasonably likely to materially
and adversely affect the FBR Series Funds, the Hennessy Funds or the
transactions contemplated herein or that would restrain or enjoin the
consummation of, or declare unlawful, the transactions contemplated herein, or
cause such transactions to be rescinded or that would restrain or enjoin
execution or performance of this Agreement.
 
(b) Change in Condition.
 
(i) From the date of this Agreement through the Closing Date or earlier
termination of this Agreement, Buyer agrees to advise Seller promptly and in
writing of any change in the financial condition, operations, properties or
business of Buyer or any of its Affiliates which individually or taken as a
whole would have a Material Adverse Effect with respect to Buyer or, following
the Closing, the FBR Series of Funds.
 
(ii) From the date of this Agreement through the Closing Date or earlier
termination of this Agreement, Seller agrees to advise Buyer promptly and in
writing of any material adverse change in the financial condition, operations,
properties or business of the FBR Series Funds, other than changes in the value
of fund assets resulting from changes occurring in the financial or securities
markets or from the addition or withdrawal of funds from any FBR Series
Funds.  From the date of this Agreement through the Closing Date or earlier
termination of this Agreement, Seller agrees to advise Buyer promptly in writing
of any change in the financial condition, operations, properties or business of
Seller which individually or taken as a whole would have a Material Adverse
Effect with respect to Seller or the FBR Series Funds.
 
Section 6.6. Covenants With Respect to Information in Registration Statement.
 
(a) Seller covenants that the last post effective amendment to the registration
statement on Form N-1A filed by Seller with the Commission preceding the date of
this Agreement, any subsequent post-effective amendment thereto hereafter filed
by Seller prior to the Closing Date and any prospectus or supplement thereto
used for the sale of shares of the FBR Series Funds and the proxy materials
required for the shareholders’ meeting or meetings or meetings of Seller called
for the purpose, pursuant to the Investment Company Act, of approving the Plan
of Reorganization, Plan of Reorganization (Shell Funds) or other matters
relating directly or indirectly to the Fund Transaction do not or will not
contain, at the time any such amendment becomes effective or such prospectus is
delivered in connection with a sale of shares of the FBR Series Funds or at the
time such proxy materials are furnished or at the time of such meeting or
meetings, any untrue statement of material fact or omit to state any material
fact required to be stated therein, where necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading; provided, however, that this covenant shall not apply to
any information or data provided by Buyer that describes Buyer, the Hennessy
Funds or any of their respective business operations or plans for use in the
prospectus or proxy materials.
 
(b) Buyer covenants that any information or data provided by Buyer that
describes Buyer, the Hennessy Funds or any of their respective business
operations or plans for use in and prospectus or prospectus supplement for the
FBR Series Funds or the proxy materials required for the shareholders’ meeting
or meetings of the FBR Series Funds called for the purpose, pursuant to the
Investment Company Act, of approving the Plan of Reorganization, Plan of
Reorganization (Shell Funds) or other matters relating directly or indirectly to
the Fund Transaction  will not contain, at the time any such prospectus or
prospectus supplement is delivered, or at the times such proxy materials are
furnished or at the time of such meeting or meetings, any untrue statement of
material fact or omit to state any material fact required to be stated therein,
where necessary in order to make the statements made therein, in the light of
the circumstance under which they were made, not misleading.
 
Section 6.7. Access to Third Parties.  
 
Buyer and Seller shall agree on mutually acceptable procedures to contact Seller
and, to the extent reasonably required in connection with the transactions
contemplated hereby, third party providers of Seller or the FBR Series Funds
including, but not limited to, auditors, transfer agents, administrators or any
other service providers, and authorize such third party providers to communicate
with Buyer and to provide information requested by Buyer consistent with Section
5.3(a) (including the provisions contained therein relating to legal privilege).
 
Section 6.8. Cooperation Regarding Financial Matters.  
 
From the date of this Agreement through the Closing Date or earlier termination
of this Agreement, Seller and its representatives shall, upon the reasonable
request of Buyer, provide to Buyer all reasonable information regarding the FBR
Series Funds and the Purchased Assets, and reasonable access to the Purchased
Assets and the FBR Series Funds’ financial and accounting personnel and books
and records (including all accountants’ work papers and work product) consistent
with Section 5.3(a) (including the provisions contained therein relating to
legal privilege).
 
Section 6.9. Section 15(f) of the Investment Company Act.
 
(a) Buyer will use its “best efforts” (as defined in Section 6.9(b)) to ensure
compliance with the requirements of Section 15(f) of the Investment Company Act
in respect of this Agreement and the transactions contemplated hereunder.  In
that regard, Buyer will conduct its business so as to enable, insofar as within
the control of Buyer, (i) for a period of three years after the Closing Date, at
least 75% of the members of each board of directors/trustees of each Hennessy
Fund (collectively, the “Hennessy Funds Board”) not to be (A) “interested
persons” (as that term is defined in the Investment Company Act) of the
investment adviser of the FBR Series Funds or the Hennessy Merger Funds and the
Shell Hennessy Merger Funds after the Closing, or (B) “interested persons” (as
that term is defined in the Investment Company Act) of the investment adviser of
the FBR Series Funds immediately prior to the Closing and (ii) there not to be
imposed an “unfair burden” (as that term is defined in the Investment Company
Act) on any of the FBR Series Funds or the Hennessy Merger Funds and the Shell
Hennessy Merger Funds as a result of the transactions contemplated hereby, or
any express or implied terms, conditions or understandings applicable thereto;
provided, however, that if Buyer will have obtained an order from the Commission
exempting it from the provisions of Section 15(f), while still maintaining the
“safe harbor” provided by Section 15(f), then this covenant will be deemed to be
modified to the extent necessary to permit Buyer to act in any manner consistent
with such Commission exemptive order.
 
(b) For purposes of Section 6.9(a), “best efforts” means that Buyer will, and
will cause its Affiliates to, subject to applicable fiduciary duties in relation
to any of the Hennessy Funds:
 
(i) cause to be distributed to the Hennessy Funds Board on an annual basis, (A)
a questionnaire containing questions reasonably designed to elicit information
pertaining to the status of such directors or trustees as “interested persons”
for purposes of Section 6.9(a) above and (B) a legal memorandum describing to
the trustees and directors the requirements of Section 15(f) of the Investment
Company Act and the relevance of their status thereunder and setting forth
reasonable procedures and controls designed to ensure that such directors or
trustees do not take actions resulting in any of them becoming “interested
persons” without reasonable advanced notice to Buyer;
 
(ii) at such time as Buyer learns of a change or potential change in the status
of a Hennessy Funds or FBR Funds Board member that would cause more than 25% of
the Hennessy Funds or FBR Funds Board to be “interested persons” for purposes of
Section 6.9(a) above, notify Seller and take reasonable steps to seek to correct
such situation as promptly as reasonably practicable, including causing any
Hennessy Funds or FBR Funds Board members who are affiliated persons of Buyer or
its Affiliates to resign and requesting any Hennessy Funds or FBR Funds Board
members who are affiliated persons of Seller to resign from the Hennessy Funds
or FBR Funds Board, in each case to the extent required to correct such
situation; and
 
(iii) obtain the agreement of any transferee of all or a portion of the business
of Buyer to comply with provisions substantially identical to the provisions of
this Section 6.9 for a period after the Closing Date of not less than periods
provided in this Section 6.9.
 
(c) Buyer covenants and agrees to take such additional steps as Seller may from
time to time reasonably request in writing in connection with compliance with
Section 15(f)(1)(A) and (B) of the Investment Company Act.
 
(d) Seller will use its best efforts to ensure compliance with the requirements
of Section 15(f) of the Investment Company Act in respect of this Agreement and
the transactions contemplated hereunder.
 
Section 6.10. Press Releases and Public Announcements.  
 
Neither Seller and its Affiliates nor Buyer and its Affiliates will issue or
cause the publication of any press release or other public announcement with
respect to, or otherwise make any public statement concerning, the transactions
contemplated by this Agreement without the prior consent (which consent shall
not be unreasonably withheld) of the other party; provided, however, that either
party may, without the prior consent of the other party (but after prior
consultation with the other party to the extent practicable under the
circumstances) issue or cause the publication of any press release or other
public announcement or statement to the extent required by law.
 
Section 6.11. Retention of Portfolio Managers and Sub-advisors; Other Fund
Matters.
 
(a) Until the first anniversary of the Closing Date, Buyer commits that it will
retain or, in the case of the third-party sub-advisors, use its best efforts to
cause the applicable FBR Series Fund to retain (i) each of the current portfolio
managers of the FBR Specialty Funds (other than the FBR Focus Fund) who accepts
employment with Buyer pursuant to Section 6.12, on their respective employment
terms contemplated by Section 6.12; (ii) the current portfolio managers of the
FBR Focus Fund as sub-advisors to the Hennessy Select Focus Fund, on the
sub-advisory terms set forth on Schedule 6.11; and (iii) each of the current
sub-advisors of the FBR Hybrid Funds, on their respective current sub-advisory
terms.  Until the first anniversary of the Closing Date, Buyer further agrees
that it shall not give and shall use its best efforts to cause the applicable
FBR Series Fund not to give any of such portfolio managers or sub-advisors
notice of termination (other than in the event of a termination for “cause”) or
an intent to terminate or adversely change their employment or sub-advisory
terms, as the case may be, in any material respect, or take action that would
give such portfolio managers “good reason” for terminating employment.  As used
herein, “cause” shall mean (except in each case if such event would not
constitute “cause” under his or its agreement with Buyer or the applicable FBR
Series Fund):  (i) theft or embezzlement of money or property of Buyer or its
customers; (ii) in the reasonable judgment of the Board of Directors of Buyer or
the Board of Directors/Trustees of the Hennessy Funds, the willful and continued
failure of a portfolio manager or sub-advisor to perform substantially his, her
or its duties with or to the Buyer or the applicable FBR Series Fund (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for performance is delivered to such portfolio manager or
sub-advisor by Buyer or its Affiliates identifying the manner in which such
portfolio manager or sub-advisor is believed to not be substantially performing
his, her or its duties, without prompt cure by such portfolio manager or
sub-advisor; (iii) conviction of a felony or a guilty or nolo contendere plea
with respect thereto; (iv) becoming legally ineligible to serve as an investment
advisor or an associated person thereof; and (v) in the reasonable judgment  of
the Board of Directors of Buyer or the Board of Directors/Trustees of the
Hennessy Funds, gross negligence, habitual neglect of duties or willful
misconduct in the performance of such portfolio manager’s or sub-advisor’s
duties to Buyer or the applicable FBR Series Fund that is or could reasonably be
expected to be materially injurious to the business or reputation of Buyer or
such FBR Series Fund, after written notice is delivered to such portfolio
manager or sub-advisor by Buyer or its representative identifying the manner in
which such portfolio manager or sub-advisor is believed to be so negligent,
neglectful or engaged in willful misconduct, without (in the case of alleged
negligence or neglect) prompt cure by such portfolio manager or sub-advisor.  As
used herein, “good reason” shall mean: (i) if such portfolio manager has an
employment agreement defining “good reason,” the occurrence of “good reason” as
defined thereunder, (ii) if such portfolio manager does not have an employment
agreement or such agreement does not include a definition of “good reason”, then
the occurrence of any of the following events without the prior written consent
of such portfolio manager (A) Buyer requiring a physical relocation of such
portfolio manager’s regular place of work (1) from his current office space for
so long as Buyer is occupying such space pursuant to Section 6.13 or (2) if
Buyer is not occupying such space pursuant to Section 6.13, more than thirty
miles (one way) from his current office location, (B) a reduction in cash
compensation levels contemplated by Section 6.12 or the failure to pay promptly
when due and owing any material element of such portfolio manager’s compensation
or employee benefits or (C) the assignment to such portfolio manager of duties
that are materially inconsistent with the position contemplated by Section 6.12.
 
(b) Prior to the first anniversary of the Closing Date, Buyer shall not, and
shall not publicly announce or inform any customers of any intention to,
terminate, close, suspend investments in or merge any of the FBR Series Funds
other than the mergers of the FBR Series Funds contemplated hereby.
 
(c) Buyer shall inform Seller in writing of any breach of Section 6.11(a) or (b)
within 30 days of such breach.  In the event of any such breach, Seller shall
have the right to cause the Contingent Purchase Price with respect to the
Impacted Fund to be calculated based on the total net assets as of the date of
such breach rather than as of the first anniversary of the Closing Date;
provided, that Seller shall not be required to do so, and if Seller does not so
elect by written notice to Buyer to effect such change, the Contingent Purchase
Price with respect to the Impacted Fund shall be calculated as set forth in
Section 2.2(c) without revision.  Seller may give notice of such election at any
time following the applicable breach and prior to the thirtieth day following
the written notice of such breach from Buyer contemplated by the first sentence
of this Section 6.11(c).  As used herein, “Impacted Fund” means the FBR Series
Fund that was the subject of the prohibited action.  The foregoing shall impact
only the calculation of the Contingent Purchase Price and not the date of
payment of the Contingent Purchase Price.
 
(d) Promptly following the Closing Date, and in any event no later than 120 days
after the Closing Date, Buyer shall ensure that the FBR Series Funds cease to
make any use of “FBR,” “Friedman Billings Ramsey,” or any names that are
confusingly or misleadingly similar thereto, including by ensuring that the FBR
Fund files amendments to its organizational and governing documents with the
applicable Governmental Authorities to remove the “FBR” name.  Seller shall
identify to Buyer in writing all arrangements and relationships in which the FBR
Series Funds currently make use of such names.
 
Section 6.12. Certain Employee Matters.
 
(a) No later than forty-five days following the date hereof, Buyer shall make a
written offer of employment to each of the persons listed on Schedule 6.12, for
the position identified on Schedule 6.12, at cash compensation levels equal to
each of their current cash compensation as provided to Buyer from Seller,
including current base salary and variable cash compensation provisions (for
variable cash compensation based on a formula, the current formula shall be used
for the first year of such compensation).  Seller shall use its reasonable best
efforts to encourage such persons to enter into employment with
Buyer.  Effective as of the Closing Date, Buyer will, subject to such employee
satisfying standard pre-employment screening requirements and entering into a
customary, mutually agreed form of employment agreement, employ each such
employee who has accepted the offer (each such employee, a “Transferred
Employee”).  Buyer will commit to maintain such cash compensation of the
Transferred Employees through at least the first anniversary of the Closing
Date, permit such Transferred Employees to continue to work from their current
office space for so long as Buyer is occupying such space pursuant to Section
6.13, and shall otherwise treat such Transferred Employees comparably to
similarly situated employees of Buyer.
 
(b) Buyer shall use commercially reasonable efforts to cause the benefit plans
of Buyer or its applicable Affiliates in which employees are eligible to
participate to take into account for all purposes thereunder (but not for
purposes of defined benefit pension accruals under any defined benefit plan) the
service of the Transferred Employees with Seller or its Affiliates prior to the
Closing Date to the same extent as such service was credited for the applicable
purpose by Seller or its applicable Affiliate.  In addition, Buyer shall use
commercially reasonable efforts to, or to cause its applicable Affiliates to use
commercially reasonable efforts to, (i) waive limitations on benefits relating
to any pre-existing conditions of the Transferred Employees and their eligible
dependents to the extent that such limitations were waived under the applicable
employee benefit or welfare plan in which such Transferred Employee participated
prior to the Closing Date, and (ii) recognize for purposes of annual deductible
and out-of-pocket limits under their health plans applicable to Transferred
Employees, deductible and out-of-pocket expenses paid by Transferred Employees
and their respective dependents under Seller’s or any of its Affiliates’ health
or welfare plans in the calendar year in which the Closing Date occurs.
 
Section 6.13. Use of Office Space and Furniture.  
 
Seller or its applicable Affiliate will sublease to Buyer office space (which
shall be inclusive of office furniture, but not any other property or assets)
sufficient for continued operation of the FBR Series Funds business from and
after the Closing (which may be the space currently used by the Transferred
Employees) until the first anniversary of the Closing Date.  Seller or its
applicable Affiliate shall use commercially reasonable efforts to enable Buyer
to install such computer, telephone, technology and other systems as may be
necessary for the Transferred Employees to continue to operate the FBR Series
Funds business from and after the Closing.  Occupancy of such space and
furniture will be at no cost to Buyer, and Seller shall bear the cost of any
utilities and building operating expenses, but Buyer shall bear the cost of all
repair, maintenance, improvements or other similar costs or expenses incurred as
a result of occupying, outfitting and using such space and furniture.  The
parties shall negotiate in good faith to address any items not specifically
covered by this Agreement.  Such sublease shall be pursuant to a customary,
mutually agreed form of sublease agreement to be entered into between the date
hereof and the Closing Date.  For the avoidance of doubt, Buyer may not
undertake any construction or other modifications to the office space without
Seller’s prior approval, and Buyer must supply its own telephones, computers,
systems, supplies and other assets used in connection with operating the
business.
 
ARTICLE VII- CONDITIONS PRECEDENT
 
Section 7.1. Conditions to Obligations of Buyer.  
 
All obligations of Buyer at the Closing hereunder are subject to the fulfillment
prior to and at the Closing Date of each of the following conditions, which may
be waived, in writing, in whole or in part by Buyer.
 
(a) Representations and Warranties.  All representations and warranties of
Seller contained in this Agreement shall be true, correct and complete at and as
of the Closing Date as though such representations and warranties were made at
and as of such time, unless the facts causing such representation or warranty
not to be true, correct or complete could not reasonably be expected to have a
Material Adverse Effect with respect to Seller, Buyer or the FBR Series Funds.
 
(b) Covenants and Conditions.  Seller shall have in all material respects
performed and complied with all covenants, agreements and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.
 
(c) FBR Series Funds Board Action.  The FBR Series Funds Board of Trustees shall
have taken action:
 
(i) to approve the Plan of Reorganization and the Plan of Reorganization (Shell
Funds) and authorize and direct appropriate officers to take all necessary
actions to fulfill the conditions precedent thereto; and
 
(ii) to call shareholders meetings of the FBR Series Funds to approve the Plan
of Reorganization and the Plan of Reorganization (Shell Funds).
 
(d) Shareholder Approval.  The Plan of Reorganization and the Plan of
Reorganization (Shell Funds) shall have been approved by vote of a majority of
the outstanding voting securities (as defined in Section 2(a)(42) of the
Investment Company Act) of the applicable FBR Series Funds.
 
(e) Conditions Precedent to Fund Transactions.  All of the conditions precedent
to the obligations of Buyer and the Hennessy Funds under the Plan of
Reorganization and Plan of Reorganization (Shell Funds) set forth as Annex
7.1(e) shall have been satisfied or complied with in all material respects prior
to the Closing Date.
 
(f) Deliveries.  Seller shall have made or stand willing and able to make all
the deliveries to Buyer set forth in Section 8.2.
 
Section 7.2. Conditions to Obligations of Seller.  
 
All obligations of Seller at the Closing hereunder are subject to the
fulfillment prior to and at the Closing Date of each of the following conditions
which may be waived, in writing, in whole or in part by Seller.
 
(a) Representations and Warranties.  All representations and warranties of Buyer
contained in this Agreement shall be true, correct and complete at and as of the
Closing Date as though such representations and warranties were made at and as
of such time, unless the fact causing such representation or warranty not to be
true, correct or compete could not reasonably be expected to have a Material
Adverse Effect with respect to Buyer, Seller or the FBR Series of Funds.
 
(b) Covenants and Conditions.  Buyer shall have in all material respects
performed and complied with all covenants, agreements and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.
 
(c) FBR Series Funds Board Action.  The FBR Funds Board of Trustees shall have
taken action:
 
(i) to approve the Plan of Reorganization and the Plan of Reorganization (Shell
Funds) and authorize and direct appropriate officers to take all necessary
actions to fulfill the conditions precedent thereto; and
 
(ii) to call a shareholders meeting of the FBR Series Funds to approve the Plan
of Reorganization and the Plan of Reorganization (Shell Funds) .
 
(d) Hennessy Funds Board Action.  The Hennessy Funds Board of Directors shall
have taken action to approve the Fund Transactions, the Plan of Reorganization
and the Plan of Reorganization (Shell Funds) and authorize and direct
appropriate officers to take all necessary actions to fulfill the conditions
precedent thereto.
 
(e) Shareholder Approval.  The Plan of Reorganization shall have been approved
by vote of a majority of the outstanding voting securities (as defined in
Section 2(a)(42) of the Investment Company Act) of the applicable FBR Series
Funds.
 
(f) Conditions Precedent to Fund Transactions.  All of the conditions precedent
to the obligations of Seller and the FBR Series Funds under the Plan of
Reorganization  and the Plan of Reorganization (Shell Funds) set forth as Annex
7.2(f) shall have been satisfied or complied with in all material respects prior
to the Closing Date.
 
(g) Deliveries.  Buyer shall have made or stand willing and able to make all the
deliveries set forth in Section 8.3.
 
ARTICLE VIII - CLOSING AND CLOSING DELIVERIES
 
Section 8.1. Closing.  
 
The Closing Date shall be on or before the fifth business day following the
satisfaction or waiver of the conditions set forth in Article VII of this
Agreement (other than those conditions that by their terms are to be satisfied
at the Closing but subject to the satisfaction or waiver of those conditions at
such time).  Closing shall be held at the offices of Seller or such other place
as shall be mutually agreed upon by Buyer and Seller.
 
Section 8.2. Deliveries by Seller.  
 
Prior to or on the Closing Date, Seller shall deliver to Buyer the following, in
form and substance reasonably satisfactory to Buyer and its counsel:
 
(a) Officer’s Certificate.  A certificate, dated as of the Closing Date,
executed on behalf of Seller by an authorized officer certifying that the
conditions set forth in Sections 7.1(a) and (b) have been satisfied;
 
(b) Secretary’s Certificate.  A certificate, dated as of the Closing Date,
executed by Seller’s Secretary on Seller’s behalf: certifying (i) that the
resolutions, as attached to such certificate, were duly adopted by Seller
authorizing and approving the execution of this Agreement and the consummation
of the transactions contemplated hereby and that such resolutions remain in full
force and effect; and (ii) that Seller has taken no action to dissolve and that
no grounds exist for administrative or judicial action to dissolve Seller and
providing, as an attachment thereto, a Certificate of Good Standing certified by
the Secretary of State of the State of Delaware as of a date not more than
fifteen (15) calendar days before the Closing Date; and
 
(c) Delivery of Purchased Assets.  Delivery by Seller to a location specified by
Buyer of the Purchased Assets.
 
Section 8.3. Deliveries by Buyer.  
 
Prior to or on the Closing Date, Buyer shall deliver to Seller the following, in
form and substance reasonably satisfactory to Seller and its counsel:
 
(a) Initial Payment.  The Initial Payment as provided in Section 2.2;
 
(b) Officer’s Certificate.  A certificate, dated as of the Closing Date,
executed on behalf of Buyer by an authorized officer certifying that the
conditions set forth in Section 7.2(a), (b) and (g) have been satisfied; and
 
(c) Secretary’s Certificate.  A certificate, dated as of the Closing Date,
executed by Buyer’s Secretary on its behalf: certifying (i) that the
resolutions, as attached to such certificate, were duly adopted by Buyer’s Board
of Directors, authorizing and approving the execution of this Agreement and the
consummation of the transactions contemplated hereby and that such resolutions
remain in full force and effect; and (ii) that Buyer has taken no action to
dissolve and that no grounds exist for administrative or judicial action to
dissolve Buyer and providing, as attachments thereto, a certificate of good
standing certified by an appropriate state official of the State of California
as of a date not more than fifteen (15) calendar days before the Closing Date
and by Buyer’s Secretary as of the Closing Date.
 
ARTICLE IX - RIGHTS OF BUYER AND SELLER ON TERMINATION OR BREACH
 
Section 9.1. Termination Rights.  
 
This Agreement and, subject to the provisions of this Article IX, the
obligations hereunder may be terminated and the transactions contemplated hereby
abandoned:
 
(a) by Buyer if all of the conditions set forth in Section 7.1 hereof shall not
have been satisfied or waived by Buyer as of December 31, 2012, provided that
such failure is not the result of a breach of any covenant or agreement
hereunder by Buyer;
 
(b) by Seller if all of the conditions set forth in Section 7.2 hereof shall not
have been satisfied or waived by Seller as of December 31, 2012, provided that
such failure is not the result of a breach of any covenant or agreement
hereunder by Seller;
 
(c) by Buyer or Seller if there is in effect on the Closing Date (or the latest
permissible time for the Closing Date provided in Section 8.1) any judgment,
decree or order that would prevent or make unlawful the Closing hereunder;
 
(d) by Buyer, if there shall be a breach by Seller of any representation or
warranty or any covenant or agreement contained in this Agreement that would
result in a failure of a condition set forth in Article VII and that cannot be
cured or has not been cured within 60 calendar days after the giving of written
notice to Seller of such breach; or
 
(e) by Seller, if there shall be a breach by Buyer of any representation or
warranty or any covenant or agreement contained in this Agreement that would
result in a failure of a condition set forth in Article VII and that cannot be
cured or has not been cured within 60 calendar days after the giving of written
notice to Buyer of such breach.
 
Any termination of this Agreement pursuant to this Section 9.1 shall be effected
by notice in writing to the other party.
 
Section 9.2. Effect of Termination.  
 
If this Agreement is terminated pursuant to and in accordance with Section 9.1,
this Agreement shall be come void and of no further force and effect, and the
termination shall be without liability of any party, or of any Affiliate of such
party, or any shareholder, director, trustee, officer, employee, agent,
consultant or representative, of such party or of any of its Affiliates, or of
the FBR Series Funds and any of its officers or trustees, to the other party to
this Agreement; provided, however, that, if the termination shall result from
the intentional breach by a party of any covenant or agreement of such party
contained in this Agreement, such party responsible for the breach shall be
fully liable for any and all reasonable costs and expenses (including reasonable
counsel fees and disbursements) sustained or incurred by the non-breaching
party; and provided further that the terms of the confidentiality obligations
referred to in this Agreement shall survive any termination of this Agreement.
 
ARTICLE X - REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
Section 10.1. Representations and Warranties.  
 
The representations and warranties contained in or made pursuant to this
Agreement shall survive until eighteen months after Closing.
 
Section 10.2. Indemnification by Seller.  
 
Seller shall indemnify, defend and hold harmless Buyer against any and all
claims, actions, damages, obligations, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees, costs of collection and other costs of
defense) actually incurred by Buyer and arising from or in connection with (a)
any breach of any representation or warranty of Seller or any covenant by Seller
contained in or made pursuant to this Agreement or (b) any litigation relating
to the FBR Series Funds, the basis of which relates to actions or inactions
occurring or failing to occur during the period prior to the Closing Date
(except to the extent of any litigation resulting primarily from the actions or
inactions of Buyer in connection with the Fund Transactions and/or the
solicitation of proxies from the shareholders of the FBR Series Funds to approve
the Plan of Reorganization and the Plan of Reorganization (Shell Funds)), of
which Buyer gives Seller notice pursuant to Section 10.4(a) on or before
eighteen months after Closing.
 
Section 10.3. Indemnification by Buyer.  
 
Buyer shall indemnify defend and hold harmless Seller against any and all
claims, actions, damages, obligations, losses, liabilities, costs and expenses
(including reasonable attorney’s fees and costs of collection and other costs of
defense) actually incurred by Seller and arising from or in connection with any
breach of any representation or warranty of Buyer or any covenant by Buyer
contained in or made pursuant to this Agreement, including any failure of Buyer
to pay amounts owed to Seller pursuant to Section 2.2 hereof, of which Seller
gives Buyer notice pursuant to Section 10.4(a) on or before eighteen months
after Closing.
 
Section 10.4. Procedure for Indemnification.  
 
The procedure for seeking indemnification shall be as follows.
 
(a) The party claiming indemnification (the “Claimant”) shall promptly give
notice to the party from whom indemnification is claimed (the “Indemnifying
Party”) of any claim, whether between the parties or brought by a third party,
specifying (i) the factual basis for such claim and (ii) if known, the estimated
amount of the claim.  If the claim relates to an action, suit or proceeding
filed by a third party against Claimant, such notice shall be given by Claimant
within five (5) business days after written notice of such action, suit or
proceeding was given to Claimant.  Such notice shall not be a condition
precedent to any liability of the Indemnifying Party under the provisions for
indemnification contained in this Agreement, unless (and only to the extent
that) failure to give such notice materially prejudices the rights of the
Indemnifying Party with respect to such actions or proceedings.
 
(b) Following receipt of notice from the Claimant of a claim for
indemnification, the Indemnifying Party shall have thirty (30) calendar days to
make such investigation of the claim as the Indemnifying Party deems necessary
or desirable.  For the purposes of such investigation, the Claimant agrees to
make available to the Indemnifying Party and its authorized representative(s)
the information relied upon by the Claimant to substantiate the claim.  If the
Claimant and the Indemnifying Party agree at or prior to the expiration of said
thirty (30) calendar day period (or any mutually agreed upon extension thereof)
to the validity and amount of such claim, the Indemnifying Party shall
immediately pay to the Claimant the full amount of the claim.  If the Claimant
and the Indemnifying Party do not agree within said period (or any mutually
agreed upon extension thereof), the Claimant may seek appropriate legal remedy.
 
(c) With respect to any claim by a third party as to which the Claimant seeks
indemnification hereunder, the Indemnifying Party shall have the right at its
own expense, to participate in or assume control of the defense of such claim,
and the Claimant shall cooperate fully with the Indemnifying Party, subject to
reimbursement for actual out-of-pocket expenses incurred by the Claimant as the
result of a request by the Indemnifying Party.  If the Indemnifying Party elects
to assume control of the defense of any third-party claim, the Claimant shall
have the right to participate in the defense of such claim at its own expense.
Notwithstanding the election of the Indemnifying Party to assume the defense of
such action, the Claimant shall have the right to employ separate counsel and to
participate in the defense of such action, and the Indemnifying Party shall bear
the reasonable fees, costs and expenses of separate counsel if (i) the use of
counsel chosen by the Indemnifying Party to represent the Claimant would present
such counsel with a conflict of interest; (ii) the defendants in, or targets of,
any such action include both the Indemnifying Party and the Claimant, and there
are reasonably likely to be legal defenses available to it which are different
from or additional to those available to the Indemnifying Party (in which case
the Indemnifying Party shall not have the right to direct the defense of such
action on behalf of the Claimant except to the extent not jeopardizing such
additional defenses); (iii) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to the Claimant to represent the Claimant within
a reasonable time after notice of the institution of such action; or (iv) the
Indemnifying Party shall authorize in writing the Claimant to employ separate
counsel at the expense of the Indemnifying Party. If the Indemnifying Party
chooses to defend any claim, the Claimant shall make available to the
Indemnifying Party any books, records or other documents within its control that
are necessary or appropriate for such defense, subject to attorney client
privilege and confidentiality agreements. In any event, the Claimant, the
Indemnifying Party and the Indemnifying Party’s counsel (and, if applicable, the
Claimant’s counsel), shall cooperate (at no material cost to the Claimant other
than the cost of Claimant’s counsel) in the compromise of, or defense against,
any such asserted liability.  If the Indemnifying Party assumes the defense of
such an action, no compromise or settlement thereof may be effected by the
Indemnifying Party without the Claimant’s consent (which shall in any event not
be unreasonably withheld) unless (x) there is no finding or admission of any
violation of the rights of any person by the Claimant and no effect on any other
claims that may be made against the Claimant and (y) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party.
 
(d) If a claim, whether between the parties or by a third party, requires
immediate action, the parties will make every effort to reach a decision with
respect thereto as expeditiously as possible.
 
(e) The Claimant may not compromise or settle any such claim without the prior
written consent of the Indemnifying Party, which consent may not be unreasonably
withheld.
 
(f) The indemnification rights provided in Sections 10.2 and 10.3 shall extend
to the shareholders, directors, officers, employees, Affiliates and agents of
the Claimant although for the purpose of the procedures set forth in this
Section 10.4, any indemnification claims by such parties shall be made by and
through the Claimant.
 
(g) The indemnification obligations of Seller under this Article X shall
constitute the sole and exclusive remedies of Buyer for recovery of money
damages after the Closing Date.  The indemnification obligations of Buyer under
this Article X shall constitute the sole and exclusive remedies of Seller for
recovery of money damages after the Closing Date, except to the extent that
Seller is seeking to recover with respect to any failure of Buyer to pay amounts
owed to Seller pursuant to Section 2.2 hereof or any failure of Buyer to satisfy
the Royalty Payment Obligations or the assumed obligations with respect to the
Assigned Contracts (if any).
 
Section 10.5. Limitations.
 
(a) Except for intentional breaches, neither Buyer nor Seller shall be liable to
the other under this Article X for any damages until the aggregate amount of
damages otherwise due the party being indemnified exceeds Two Hundred Thousand
Dollars ($200,000), and then only to the extent of such excess.
 
(b) Neither Buyer nor Seller shall have aggregate indemnity obligations pursuant
to this Article X in an amount in excess of one-third of the Purchase Price.
 
ARTICLE XI - MISCELLANEOUS
 
Section 11.1. Notices.  
 
All notices, demands and requests required or permitted to be given under the
provisions of this Agreement shall be (i) in writing, (ii) delivered by personal
delivery, or sent by commercial delivery service or registered or certified
mail, return receipt requested (iii) deemed to have been given on the date of
personal delivery or the date set forth in the records of the delivery service
or on the return receipt or on the date receipt is confirmed as set forth in the
confirmation of the properly transmitted facsimile, and (iv) addressed as
follows:
 
If to Seller:
Bradley J. Wright
FBR Capital Markets Corporation
 
1001 19th Street North
Arlington, VA  22209
(703) 469-1012 (fax)
               
with copies (which shall not constitute notice) to:
     
Nicholas G. Demmo
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY  10019
 
(212) 403-2381 (fax)
                   
If to Buyer:
Neil J. Hennessy
 
Hennessy Advisors, Inc.
 
7250 Redwood Blvd, Suite 200
 
Novato, CA  94945
 
(415) 899-1559 (fax)
   
with copies (which shall not constitute notice) to:
     
Peter D. Fetzer
 
Foley & Lardner LLP
 
777 East Wisconsin Avenue
 
Suite 3800
 
Milwaukee, Wisconsin 53202
 
(414) 297-4900 (fax)



or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this Section
11.1; provided that any facsimile should be sent to a number provided by the
intended recipient.
 
Section 11.2. Benefit and Binding Effect.  
 
Neither party hereto may assign this Agreement without the prior written consent
of the other party hereto, except that Buyer may assign some or all of its
rights and obligations under this Agreement to any member of the affiliated
group of corporations of which Buyer is a part or to any purchaser or successor
to Buyer’s business, provided that such assignee agrees in writing to be bound
by the provisions of this Agreement and, in any event, Buyer shall remain
responsible for all obligations hereunder. This Agreement is for the sole
benefit of and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of any other person.
 
Section 11.3. Governing Law.  
 
This Agreement shall be governed, construed and enforced in accordance with the
substantive laws of (without regard to conflict of law principles), and the sole
forum for the judicial resolution of any dispute arising under this Agreement
shall be, the State of New York.
 
Section 11.4. Headings.  
 
The headings herein are included for ease of reference only and shall not
control or affect the meaning or construction of the provisions of this
Agreement.
 
Section 11.5. Gender and Rules of Construction.  
 
All references in this Agreement to the masculine gender shall include the
feminine and neuter genders, and vice versa, and all references to the singular
shall include the plural, and vice versa.  Any reference to any Section,
Schedule or Exhibit contained in this Agreement shall refer to such Section,
Schedule or Exhibit as set forth in or attached to this Agreement,
notwithstanding use of or failure to use the term “hereof,” “hereto” or “herein”
in connection with such reference.
 
Section 11.6. Entire Agreement.  
 
This Agreement, all Schedules hereto, and all documents and certificates to be
delivered by the parties pursuant hereto collectively represent the entire
understanding and agreement between Buyer and Seller with respect to the subject
matter hereof except as otherwise provided in Section 6.3.  All Schedules
required by this Agreement shall be deemed part of this Agreement and
incorporated herein, where applicable, as if fully set forth herein.  This
Agreement supersedes all prior negotiations between Buyer and Seller and all
letters of intent and other writings relating to such negotiations, and cannot
be amended, supplemented or modified except by an agreement in writing which
makes specific reference to this Agreement or an agreement delivered pursuant
hereto, as the case may be, and which is signed by the party against which
enforcement of any such amendment, supplement or modification is sought.
 
Section 11.7. Counterparts.  
 
This Agreement may be signed in any number of counterparts with the same effect
as if the signature on each such counterpart were upon the same instrument.  An
electronic facsimile or photocopy of this Agreement shall be deemed an original
and may be admitted in evidence for all purposes.
 
Section 11.8. Specific Performance.  
 
The parties agree that if any of the provisions of this Agreement were not
performed by the parties in accordance with their specific terms or were
otherwise breached thereby, irreparable damage would occur, no adequate remedy
at law would exist and damages would be difficult to determine, and that each
party hereto will be entitled to specific performance to prevent breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which it may be entitled
at law or in equity.
 
* * *
 
[Signature page follows on next page.]
 

 
 

IN WITNESS WHEREOF, this Agreement has been executed by Buyer and Seller as of
the date first above written.
 
HENNESSY ADVISORS, INC.




By:                 /s/ Neil J.
Hennessy                                                      


Name: Neil J. Hennessy


Title:   President and CEO




FBR FUND ADVISERS, INC.




By:                 /s/ Bradley J. Wright 


Name: Bradley J. Wright


Title:   Executive Vice President and Chief
Financial Officer

Signature Page
 
 

--------------------------------------------------------------------------------

 


